Title: From Thomas Jefferson to George Jefferson, 22 January 1799
From: Jefferson, Thomas
To: Jefferson, George


          
            Dear Sir
            Philadelphia Jan. 22. 99.
          
          I recieved your favor of the 8th. instant announcing the misfortune of the vessel having my nail rod on board. my situation rendering it impossible to take the proper steps, I must beg the favor of you to act for me in the business, and to get the nailrod brought to Richmond & forwarded up. in the mean time, as I know my nailery will be out of rod, I will send on some from hence the moment the river opens.
          As I have both wheat & tobacco for sale, I will be obliged to you whenever you write to me to quote the prices at Richmond. I hope my tobo is mostly with you by this time. the new tobo is at 13. D. at N. York. the river being shut here none is yet come to this market. the ports of Spain being open for this article and depending entirely on us for supplies, I think it will get sensibly higher as the season advances. I am with great esteem Dr. Sir
          Yours affectionately
          
            Th: Jefferson
          
        